United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INFORMATION SYSTEMS AGENCY,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-209
Issued: August 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 1, 2010 appellant timely appealed the May 13, 2010 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for temporary total
disability on September 18, 22 and 23, 2009.
FACTUAL HISTORY
Appellant, a 58-year-old information technology specialist, has an accepted claim for
contusions of the left knee and left lower leg and left chondromalacia patellae, which arose on
March 14, 2005.1 She resumed her regular duties on April 11, 2005. Appellant received
1

She slipped and fell down a flight of stairs in the performance of duty.

continuation of pay and compensation from OWCP for intermittent wage loss. OWCP also
granted a schedule award for 10 percent impairment of the left lower extremity.
Dr. Donald R. Bassman, a Board-certified orthopedic surgeon, examined appellant on
September 18, 2009. Appellant’s chief complaint at the time was localized left knee pain.
Dr. Bassman diagnosed left knee chondromalacia and referred appellant for a magnetic
resonance imaging (MRI) scan. Appellant was to return for follow-up after obtaining a new left
knee MRI scan. Dr. Bassman did not specifically comment on appellant’s work status and what,
if any, restrictions applied. OWCP approved the requested MRI scan, which appellant obtained
on September 28, 2009.
On September 25, 2009 appellant filed a claim for compensation (Form CA-7) for a total
of 24 hours of lost wages on September 18, 22 and 23, 2009. She claimed to have been off work
based on her doctor’s advice. On September 28, 2009 appellant filed another Form CA-7 for
three hours of lost wages due to the MRI scan she obtained that same day.
OWCP paid appellant for the three hours claimed for her September 28, 2009 MRI scan.
However, with regard to the 24 hours of wage loss claimed for the period September 18 to 23,
2009, OWCP advised appellant that she needed to file a notice of recurrence (Form CA-2a) and
provide the necessary medical evidence establishing a causal relationship between the claimed
period of disability and her accepted March 14, 2005 employment injury.
OWCP subsequently received an October 28, 2009 report from Dr. Bassman who noted
that appellant had returned for a follow-up visit regarding her left knee. Dr. Bassman also noted
that appellant’s recent MRI scan was negative. He reported that appellant had been able to stay
off her knee for a few days and there was a decrease in swelling. However, the cause of the
swelling was unclear. Dr. Bassman further noted that appellant’s knee had never fully recovered
from her March 14, 2005 fall at work. He indicated that appellant needed to continue with her
quadriceps exercises. Dr. Bassman diagnosed left knee chondromalacia patella and advised
appellant to return as needed.
Appellant later filed a claim for four hours of lost wages associated with her October 28,
2009 medical appointment, which OWCP paid.
In a decision dated December 8, 2009, OWCP denied appellant’s claim for disability
beginning September 18, 2009. It explained that, while the relevant contemporaneous medical
evidence referenced appellant’s complaints of left knee pain and included a diagnosis of
chondromalacia patella, the reports did not indicate that appellant was disabled during the
claimed period.
On April 7, 2010 appellant requested reconsideration. She submitted Dr. Bassman’s
March 17, 2010 treatment notes and a narrative report dated March 31, 2010. When
Dr. Bassman examined appellant on March 17, 2010, he noted that her left knee continued to be
symptomatic. He also noted that her knee had never really responded to any of the medication or
therapy prescribed since her original work injury in 2005. Appellant complained of daily pain
and swelling. Also, stairs continued to bother her, as well as kneeling and squatting. Appellant
reported feeling some grinding, at times, like clicking in the knee with extension. Dr. Bassman

2

further noted that previous MRI scans showed chondromalacia without any meniscal tears.
Appellant took Advil twice daily and continued to elevate her knee. Dr. Bassman diagnosed left
knee chondromalacia patella. He also indicated that appellant could continue at her present job,
which she reportedly was able to tolerate. Dr. Bassman further noted that appellant would like to
elevate her legs with a stool if possible. Appellant was instructed to return for follow-up on an
as needed basis.2
In a report dated March 31, 2010, Dr. Bassman provided a chronology of appellant’s
treatment dating back to May 17, 2005, which included medication (NSAID), physical therapy, a
home exercise program and multiple MRI scans. He described her March 14, 2005 employment
injury when she fell down some stairs at work. Dr. Bassman noted that by October 2005,
appellant’s left knee symptoms had improved to the point where her pain was rated 1 out of 10.
However, in November 2005, appellant continued to experience left knee pain due to an
“unspecified aggravation.” Her left knee complaints persisted despite her home exercise
program and negative/normal MRI scans. Dr. Bassman noted that he continued to treat appellant
over the next several years and her diagnosis over the entire period was chondromalacia patella.
He further indicated that when seen in 2008 and 2009 appellant continued to complain of pain,
stiffness and occasional swelling. Also, stairs were noted to be a problem for appellant.
Dr. Bassman commented that appellant’s latest MRI scan from September 2009 was normal and
when he recently saw her, appellant had reported similar complaints as before. He explained that
appellant never fully recovered from her original injury. However, appellant was able to return
to her employment, which involved sitting and working at a computer. Dr. Bassman noted that
factors that might cause a recurrence would be any that would increase the stress on the articular
surface of the patella. He further indicated that appellant’s recurring disability was the same as
the original disability. Dr. Bassman added that her patella was more prone to recurrence with
stress or contusion. Lastly, he indicated there were no precipitating factors that would have
caused this condition by itself. Dr. Bassman reiterated that appellant’s original injury was
caused by a fall down the stairs at work.
By decision dated May 13, 2010, OWCP denied modification of the December 8, 2009
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to her work-related
injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such

2

OWCP paid appellant for three hours of lost wages for her March 17, 2010 medical appointment with
Dr. Bassman.
3

20 C.F.R. § 10.5(x) (2010).

3

an assignment are altered so that they exceed her established physical limitations.4 Moreover,
when the claimed recurrence of disability follows a return to light-duty work, the employee may
satisfy her burden of proof by showing a change in the nature and extent of the injury-related
condition such that she was no longer able to perform the light-duty assignment.5
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence of disability is causally
related to the original injury.6 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.7 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.8
An injured employee may also be entitled to compensation for lost wages incurred while
obtaining authorized medical services.9 This includes the actual time spent obtaining the medical
services and “a reasonable time spent traveling to and from the [medical] provider’s location.”10
As a matter of practice, OWCP generally limits the amount of compensation to four hours with
respect to routine medical appointments.11 However, longer periods of time may be allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care.12
ANALYSIS
Appellant stopped work for three days in September 2009 reportedly on the advice of her
treating physician. She filed a claim for wage-loss compensation for a total of 24 hours during
the period September 18 to 23, 2009. Dr. Bassman examined appellant on September 18, 2009,
and reported complaints of localized left knee pain. He diagnosed left knee chondromalacia and
referred appellant for an MRI scan. However, Dr. Bassman did not specifically comment on
appellant’s work status. During a follow-up visit on October 28, 2009, he reviewed the latest
4

Id.

5

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

6

20 C.F.R. § 10.104(b); Helen K. Holt, 50 ECAB 279, 382 (1999); Carmen Gould, 50 ECAB 504 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
7

See Helen K. Holt, supra note 6.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

9

See 5 U.S.C. § 8103(a) (2006); Gayle L. Jackson, 57 ECAB 546, 547-48 (2006).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16a
(October 2009).
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
12

Id.

4

MRI scan and advised appellant to return on an as needed basis. While Dr. Bassman noted
decreased swelling after appellant had been able to stay off her knee for a few days, he did not
identify the particular time frame nor did he indicate that appellant stopped working on his
advice or instructions. When appellant next saw Dr. Bassman on March 17, 2010, his treatment
notes for that visit did not specifically address the claimed period of disability in
September 2009. Dr. Bassman’s latest report, dated March 31, 2010, similarly failed to
specifically address the claimed period of disability in September 2009. He noted in “2009” that
appellant continued to complain of pain, stiffness, occasional swelling and a problem navigating
stairs. Dr. Bassman also mentioned that appellant’s September 2009 left knee MRI scan was
normal. Additionally, his March 31, 2010 report referenced “recurring disability.” However,
Dr. Bassman did not specifically indicate that appellant was disabled from work on
September 18, 22 and 23, 2009 due to her employment-related left chondromalacia patellae.
Accordingly, the relevant medical evidence does not establish entitlement to 24 hours of wageloss compensation for temporary total disability on September 18, 22 and 23, 2009.
While appellant has not established entitlement to compensation for temporary total
disability, wage-loss compensation may be awarded for documented periods when an injured
employee obtained authorized medical services.13 As noted, Dr. Bassman examined appellant on
September 18, 2009 and recommended that she obtain an MRI scan, which she did on
September 28, 2009. OWCP compensated appellant for the three hours she claimed for
obtaining the recommended MRI scan. It also compensated appellant for subsequent visits to
Dr. Bassman on October 28, 2009 and March 17, 2010. In each instance, Dr. Bassman
diagnosed left knee chondromalacia patellae, which is an accepted condition arising from
appellant’s March 14, 2005 employment injury. Under the circumstances, the Board finds that
appellant is entitled to four hours of wage-loss compensation for her September 18, 2009
examination by Dr. Bassman.
CONCLUSION
Appellant did not establish entitlement to wage-loss compensation for temporary total
disability on September 18, 22 and 23, 2009. However, she is entitled to four hours of wage-loss
compensation on September 18, 2009 for medical treatment received in connection with her
accepted employment injury. Accordingly, OWCP’s May 13, 2010 decision is modified to
reflect appellant’s entitlement to four hours of wage-loss compensation on September 18, 2009.

13

See 5 U.S.C. § 8103(a); Gayle L. Jackson, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

